Citation Nr: 1216932	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  05-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected left knee or low back disability. 

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee or low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served in a Navy reserve component beginning in November 2000, and had unverified periods of inactive duty for training until May 30, 2001, when she entered a period of active duty for training through June 14, 2001.  She had additional unverified periods of inactive duty training during the period from June 15, 2001 to February 2002.  The Veteran was ordered to active duty for training from February 3, 2002 to June 11, 2002.  During this period, she sustained a left knee injury for which service connection has been granted, and that period of service is considered as active duty.  She thereafter had unverified periods of inactive duty for training, and was placed in a non-drilling status.  In April 2004, she was medically discharged.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Detroit, Michigan, Regional Office (RO) which, in pertinent part, denied service connection for right knee and right hip disorders.  In October 2006, July 2009, and November 2010, the Board Remanded the appeal. 

Following the November 2010 Remand, a claim for service connection for a lumbar spine disability was granted.  The Veteran has not disagreed with any aspect of that grant of service connection, and no claim regarding a claim for service connection for a back disability is before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The examiner who conducted March 2010 VA examination concluded that the Veteran had recurrent right hip strain and right knee strain, and opined that the recurrent strains were due to the Veteran's service-connected left knee disability and to lumbar strain.  Unfortunately, the examiner did not describe the pathology supporting the assigned diagnoses.  

The examiner who conducted December 2010 VA examination reached a contrasting diagnostic conclusion, and opined that the Veteran did not have a chronic disorder of the right hip or right knee.  The examiner who conducted the later examination did not acknowledge the prior opinion.  The examiner who provided the December 2010 report stated that the Veteran's pain with some right hip and right knee motions was due to body habitus, but did not clearly explain whether this finding explained the difference between the two medical opinions.

In its November 2010 Remand, the Board requested opinion as to whether a right hip or right knee disorder was secondary to or aggravated by service-connected left knee disability, and the examiner who conducted the December 2010 VA examination provided the requested opinion.  Following the December 2010 VA examination, however, the Veteran was granted service connection for a lumbar disability.  As service connection for lumbar disability was not in effect as the time of the Board's Remand, no opinion as to the relationship between lumbar disability and the complaints of right hip or right knee pain was required.  Further development of the medical evidence is required.    

The Veteran's August 2009 VA outpatient clinical records disclose that the Veteran had a positive "HLB27" level, and that she was advised to take methotrexate to treat her joint symptoms until she could be evaluated by Rheumatology.  However, no VA clinical record which discloses the outcome of Rheumatology evaluation is associated with the claims file or the virtual file, and no VA examiner discussed the clinical records related to the Veteran's positive HLB27 level.  However, it appears to the Board that such evidence, if available, would be relevant, since the clinical records refer to the Veteran's "arthritis" as an inflammatory disease.  Current clinical records should be obtained so that the opinion(s) obtained on Remand is based on all relevant evidence related to the Veteran's complaints of right hip and right knee pain.

Clinical records prior to August 2009 include a diagnosis of chondromalacia of the right knee, and reference physical therapy treatment for right hip and right knee pain.  However, neither of the examiners who conducted VA examinations in 2010 referenced the VA treatment records assigning a diagnosis of chondromalacia of the right knee, and neither examiner discussed whether that diagnosis was appropriate.  To this extent, neither opinion accurately summarized or addressed the Veteran's post-service treatment.   

It is not clear whether physical therapy referenced in VA outpatient treatment notes was the therapy detailed in the service treatment records or whether there were additional post-service records.  The Veteran should be afforded the opportunity to clarify whether there are post-service physical therapy records.  

Current clinical records should be obtained so that the opinion(s) obtained on Remand is based on all relevant evidence related to the Veteran's complaints of right hip and right knee pain.    
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or virtual file all VA treatment records from December 2010 to the present.  Obtain reports of all diagnostic and clinical tests for arthritis, to include any radiologic examinations of the right hip or right knee from December 2010 to the present.  

In particular, search for these records:  records of VA physical therapy to the right hip or right knee from April 2004 to the present; VA Rheumatology evaluation from August 2009 to the present; list of medications provided by VA from August 2009 to the present.  Associate VA records with the virtual file, and verify that records are in a format available to the examiner.

2.  Afford the Veteran an opportunity to identify or submit any clinical records (VA or non-VA records, to include non-VA physical therapy records related to the right hip or right knee, or alternative records or any type, such as employment clinical records, statements of lay individuals, or other records which might substantiate her claim that she has a right knee disorder or a right hip disorder.  Any non-VA records pertinent to the Veteran's claims on appeal (service connection for right knee and right hip disorders) should be made available in a format accessible by the VA examiner.

3.  After the evidence described above is obtained, the Veteran should be afforded appropriate VA examination of the right hip and right knee.  The claims folder and any relevant evidence obtained during Remand must be made available to the examiner in a format accessible to the examiner.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner should be provided with a list of disabilities for which service connection has been granted.  

The examiner should be advised of the following: 
* The Veteran is entitled to service connection for chronic disability incurred during or as a result of her active service from February 2002 to June 2002, or for a chronic disability which is due to, secondary to, or aggravated by any disability for which service connection has been granted.  
* The Veteran does not contend that she incurred a disease or injury to the right knee or right hip during a period of inactive reserve service.  If additional facts or contentions based on a period of service other than from February 2002 to June 2002 arise, additional opinion not addressed in the questions below may be needed.  
* VA must address the Veteran's lay statements about current symptoms and the onset of those symptoms.  
* A temporary increase in symptoms which resolves without residuals is not defined for VA purposes as aggravation.
* Symptoms which represent the natural progress of a disorder are not defined for VA purposes as aggravation.  

Then, the examiner should address the following:  

A.  Right hip claim:  The VA examiner should list each of the Veteran's current disorders of the right hip.  Explain why this list is accurate.  Is this list of right hip disorders consistent with the diagnoses assigned by treating providers?  Is a diagnosis of right hip strain appropriate?  If so, is there objective pathology in addition to the Veteran's complaint of pain on use of the right hip?  Explain why this opinion is or is not consistent with the opinions provided by the examiners who conducted March 2010 and December 2010 VA examinations.  

Then, considering any and all of the Veteran's current right hip disorders, answer the following: 
	(i)-Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current right hip disorder which was incurred during or results from the Veteran's active service from February 2002 to June 2002?  
	(ii)-Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current right hip disorder which is due to, secondary to, or aggravated by a service-connected disability, to include left knee or low back disability?  
B.  Right knee claim:  The VA examiner should list each of the Veteran's current disorders of the right knee.  Explain why this list is accurate.  Is this list of right knee disorders consistent with the diagnoses assigned by treating providers?  Is a diagnosis of right knee strain appropriate?  If so, is there objective pathology in addition to the Veteran's complaint of pain on use of the right knee?  Explain why this opinion is or is not consistent with the diagnosis of chondromalacia assigned by some treating providers, the diagnosis of possible arthritis, and opinions provided by the examiners who conducted March 2010 and December 2010 VA examinations.  

Then, the examiner should answer the following: 
	(i)-Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current right knee disorder which was incurred during or results from the Veteran's active service from February 2002 to June 2002?  
	(ii)-Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current right knee disorder which is due to, secondary to, or aggravated by a service-connected disability, to include left knee or low back disability?  
	
In answering each question, the examiner must comment on the Veteran's lay statements as to onset of right hip and right knee pain.    

The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate, and explain the reasoning underlying the conclusion that it is not possible to provide the opinion requested.  

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Readjudicate the Veteran's appeal.  If any claim is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


